Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/28/22 has been entered. Claims 1-4 has been amended. Claims 5-6 have been amended. Claims 1-4 and 7-29 are pending. Claims 12-29 are withdrawn. Claims 1-4 and 7-11 are under examination.


Claim Rejections - Withdrawn
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over 
Vilcheze et al. mBIO, vol. 9, issue 3, pp 1-12; 9:E00938-19 (12 pages) May 29 2018 cited in IDS in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS is withdrawn in view of the amendment to the claims and in view of the declaration under 37 CFR 1.130 which is sufficient to overcome the instant rejection.

The rejection of claims 1-4, and 6-11 under 35 U.S.C. 103 as being unpatentable over  Gordhan et al. Infection and Immunity, June 2002, vol. 70 No. 6  p. 3080-3084  in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS and Berney et al. PNAS. Vol. 112 no. 32 10008-10013 is withdrawn in view of the amendment to the claims.

The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over  Gordhan et al. Infection and Immunity, June 2002, vol. 70 No. 6  p. 3080-3084  in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS and Berney et al. PNAS. Vol. 112 no. 32 10008-10013 as applied to claims 1-4 and 6-ll above, further in view of Shin and Lee (herein after Shin et al). Microbial Cell Factories 2014, 13:166, pages 1-11 is withdrawn in view of the amendment to the claims.

New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and  7-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “wherein the mycobacterium is sterilizing” is not clear. What is the mycobacterium sterilizing? Do Applicants mean that the mycobacterium is sterilized?



Status of the Claims
	Claims 1-4 and 7-11 are rejected. Claims 12-29 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645